Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 22, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  140336 & (21)                                                                                       Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                 SC: 140336
                                                                    COA: 293833
                                                                    Wayne CC: 05-005425
  MARIO TIMOTHY JOHNSON,
           Defendant-Appellant.

  _________________________________________/

          By order of July 15, 2010, the prosecuting attorney was directed to answer the
  application for leave to appeal the November 23, 2009 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal,
  we VACATE the sentence of the Wayne Circuit Court and we REMAND this case to the
  trial court for resentencing in light of People v Hendrick, 472 Mich 555 (2005). On
  remand, the trial court shall sentence the defendant within the appropriate sentencing
  guidelines range, or articulate on the record a substantial and compelling reason for
  departing from the sentencing guidelines range in accordance with People v Babcock,
  469 Mich 247 (2003).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 22, 2010                   _________________________________________
         s1115                                                                 Clerk